 LOCAL 317, ELECTRICALWORKERS239Local UnionNo. 317,International Brotherhood ofElectricalWorkers,AFL-CIOandKentuckyPower Company, ChargingPartyand Inman &Associates,Inc. and Local No. 181,InternationalUnion of Operating Engineers,AFL-CIO,Party tothe Dispute.Case 9-CD-138April 4_1969DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, AND ZAGORIAThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,followingachargefiledbyKentuckyPowerCompany, herein called Kentucky Power, allegingthatLocalUnionNo.317,InternationalBrotherhoodofElectricalWorkers,AFL-CIO,herein called Respondent or IBEW, violated Section8(b)(4)(D) of the Act. A duly scheduled hearing washeld before Hearing Officer, James K. L. Lawrenceon November 25 and 26, 1968. All parties appearingwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidencebearingupon the issues. Thereafter,Kentucky Power and the IBEW filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, the Boardmakes the follow'ing findings:1.THE BUSINESS OF KENTUCKY POWERThe parties stipulated that Kentucky Power is aKentucky corporation engaged at Louisa, Kentucky,intheoperationof a powerplant; that in theoperation of its business Kentucky Power furnisheselectricpower to 289 communities in the easternportion of the State of Kentucky; and that duringthe past year it received gross revenues in excess of$250,000.The parties further stipulated, and wefind, that Kentucky Power is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDcalled Engineers,are labor organizations within themeaning ofSection 2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeKentuckyPower,a,subsidiaryofAmericanElectricPowerCompany, is engaged in theconstruction of a powerplant known as the BigSandy Unit No. 2 at Louisa, Kentucky. KentuckyPower contracted with Inman and Associates, Inc.,an electrical contractor and the Employer named inthe charge (herein Inman), to perform installation ofelectricalstructures at the project, including theerection and installation of three towers to supportthe power line emanating from the powerplant to a765 KV substation, known as Baker substation, andan "H" structure on the top of the powerplantbuildingwhere the lines going to the Bakersubstation commence. In the performance of thiswork Inman is required to unload, erect, and installmaterials and supplies, including structural steel, foruse in construction of these high voltage towers andframes,by use of various mechanized hoistingequipment. In addition, Inman's contract withKentucky Power stipulates that it will be bound bythe procedures of the National Joint Board for theSettlement of Jurisdictional Disputes (herein JointBoard) with respect to any jurisdictional disputeswhich might arise on the project.InSeptember 1967, Inman, a member of theNational Electrical Contractors Association (hereinNECA) signed letters of assent binding it to existingcollective-bargaining agreements between the IBEWand chapters of NECA. One covers "inside"electricalconstructionwork and the other, theCommercialLineAgreement,coverselectricalconstruction outside a building. On March 21, 1968,the first shipment of steel for the three towers andthe "H" frame arrived at the jobsite. Pursuant totheabove-mentionedagreements,Inman'ssuperintendent,LonnieBarton,assignedtheoperation of a hydrolift used to unload the steel toemployees represented by the IBEW. It alsoassigned the rigging and actual handling of the steelto these same employees. On March 21 or 22,WilliamSimpson,BusinessManager of theEngineers,claimed the work of operating thehydrolift for employees represented by the Engineersand informed representatives of Inman that thedispute would be submitted to the Joint Board. TheIBEW did not join in the submission.' In themeantime,electricianscompleted the task ofunloading the steel. On April 10, 1968, the JointBoard issued a decision awarding the work ofoperating a "hydrocrane" to employees representedby Engineers.'The parties stipulated, and we find, that theIBEW and Local No. 181, International Union ofOperating Engineers, party to the dispute, hereinAs a matterof nationalpolicy, the IBEW does notrecognize the JointBoard's jurisdictionover "outside"disputesThe JointBoard's decision did not setforththe reasons upon which thisaward was based175NLRB No. 38 240DECISIONSOF NATIONALLABOR RELATIONS BOARDOn May 21, a second shipment of steel arrived atthe jobsite. On or about that date William C. Berry,BusinessManager for the IBEW, demanded thatInman assign the work in dispute to employeesrepresented by that union. At 2:40 p.m. on June 25,Inman,pursuant to the Joint Board award, assignedthe operation of mechanized equipment to unloadthe steel to employees represented by the Engineers.ShortlythereafterInman'sgeneralforeman,Williams, reported to Barton "that the electriciansrefused to handle the steel as long as there was anoperating engineer operating the equipment." ThenextdayBarton again sent out an operatingengineer but the electricians refused to handle thesteelFollowingseveralfurtherconversationsbetween Barton and Berry, Berry agreed to permitthe steel to be unloaded by means of a 35-tonmobile rig with a laced-up boom. Inman rented sucha rig on July 1. The rig was operated by engineerswithout incident.The work of assembling anderecting the three towers and "H" frame did notbegin, however, until October 23 upon the issuanceof a temporary injunction by the United StatesDistrictCourt for the Southern District of WestVirginia.'B. The Work in DisputeThe dispute concerns the operation of a hydro-liftcrane involved in the unloading, installation anderectionof galvanized steel to be used in theconstruction of high voltage transmission towers,"H" frame structures and "T" frame dead endstructures.At the hearing the parties stipulated thatthe term "hydro-lift crane" be deemed to cover andincludea"cherrypicker,"a"Pettibone,""Austin-Westin," and a "hydro-lift."C. The Contentions of the PartiesKentucky Power contends that the decision of theJoint Board awarding the work in dispute to theEngineers should be binding on all parties. It arguesthat a Board decision contrary to the award madeby the Joint Board would result in industrialrelations chaos in that it would have the effect ofencouraging a losing party before the Joint Board toseekBoard relief. In addition, it contends thatindustry practice shows a predominant pattern ofassigningthework in question to operatingengineers Inmanapparently takes the same positionas Kentucky Power.'GetreauvLocalUnion No317, IBEW.CivilActionNo 68-I50(SDWVa)'At the closeof the hearingthe IBEWexpanded its claim to includework performedby 35-ton and50-ton "big rigs" In view of the IBEW'sacquiesence in the operationof a 35-tonrig by an operating engineer onJuly I, and thetestimony of theInman representative that it must rentsuch rigs when their use is required and that in the normalcourse ofbusiness equipment rental companies require the use of an operatingengineerand oiler, theaward herein will be limited to the mechanizedequipmentspecified by the partiesat the outset of the hearingThe Engineers, while essentially adopting thepositionofKentucky Power, also contends thatInman's assignment of the work in dispute tooperating engineers, as well as the contractualagreements of Kentucky Power and Inman to bindthemselves to decisions of the Joint Board, shouldbe controlling factors.The IBEW contends that the work in disputeshould be awarded to employees represented by itsince the relevant factors heretofore utilized by theBoard in similar disputes favor the assignment tothe IBEW. It further contends that the originalassignment of the operation of the hydrolift byInman was made to employees represented by theIBEW pursuant to collective-bargaining agreementsbetween the IBEW and Inman and at a time whentherewas no contractual arrangement betweenInman and the Engineers. Finally it contends thatthe decision of the Joint Board is irrelevant here asneither NECA nor the IBEW has agreed to submitdisputes to the Joint Board or to be bound by itsdecisions as they effect "outside" or "commercialline" electrical work.D Applicability of theStatuteBeforetheBoardmayproceedwithadetermination of dispute pursuant to Section 10(k)of the Act, it must be satisfied that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated.In this case, as is more detailed above, theoriginal assignment of the operation of the disputedequipment was made to electricians. Following theissuance of the Joint Board decision the work wasreassigned to operating engineers. The facts andcircumstancessurroundingthework stoppageengaged in by the IBEW on and after June 25indicate clearly that the IBEW stopped workingbecause it objected to this assignment and wantedthe work to be assigned to its own members, ratherthan members of the Engineers.We find no merit in Kentucky Power's contentionthat the Joint Board decision awarding the work indispute to the Engineers should be binding on allparties.An agreement upon methods for theadjustment of a dispute bars a Board determinationinSection 10(k) cases only if all parties to thedispute are parties to the agreement. The IBEW wasnot a party to the contractual arrangement betweenKentucky Power and Inman regarding disposition ofsuch disputes, nor did it join in the submission tothe Joint Board or participate in that proceeding.We therefore conclude that there was no agreementfor voluntary adjustment of the dispute within themeaning of Section 10(k).On the basis of the entire record, we find there isreasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputeisproperly before the Board for determination. LOCAL 317, ELECTRICALWORKERSE. The Merits of the DisputeSection 10(c) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to various relevantfactors.As the Board has stated, its determinationin a jurisdictional dispute caseis anact of judgmentbased upon common sense and experience in theweighing of these factors.' The following factors arerelevant inmaking a determination of the disputebefore us:'1.Collective-bargaining agreementsIn September 1967, Inman became a signatory tolocal agreements between the NECA and the IBEWcoveringwork to be performed in the territoryencompassingLouisa,Kentucky.The initialassignment of the disputed work on March 21 byInman to electricianswas pursuant to theseagreements. Inman's reassignment of the work tooperating engineers on June 25 was admittedlybased solely on the Joint Board award of April 10,1968. In September 1968 Inman became a signatorytoanagreementbetweentheConstructionContractors (Building) and the Engineers. Underthese circumstances, the September 1967 agreementsare one factor favoring an award to electricians.2.Company practiceBarton, Inman's superintendent, testified that attheonlyotherproject inwhich Inman wasresponsible for construction of towers similar tothose being erected on Big Sandy No. 2, electricianswere assigned the task of operating equipmentsimilar to equipment giving rise to the dispute here.Thus, the scant company practice tends to favor anaward to electricians.3.Area and industry practiceWitnesses for the parties presented no clearlydiscernible pattern of area and industry practice. Byweight of numbers, though, more projects were citedin testimony on which steel towers being erected hadoperatingengineersoperating similar equipmentthan electricians.We note, however, that at Bakersubstationassignmentofsome of the sameequipment used to erect towers was to electricians.The Board's determination of dispute there, betweenthesame unions involved herein, was undercircumstances similar to those in the instantproceeding.!'InternationalAssociation of Machinists, Lodge No 1743, AFL-CIO (JA Jones Construction Company),135 NLRB 14024. Efficiencyand economy241The IBEW contends that considerations ofefficiencyandeconomy require an award toelectricians.The record shows that a hydrolift orother mechanized equipment involved herein is notincontinuousoperationwhenusedfortheunloading, assembling, or erection of steel towers. Ifoperating engineers are operating the equipmentthey perform no work when the machines are idle.If electricians are the operators, they are usuallyassigned to perform line work during such periods.Moreover,when operation of the equipment inquestion is assigned to an operating engineer, anoilermust also be assigned. Thus, during idleperiods, both perform no other tasks. Unlike theEngineers, the IBEW has no requirement that asecond person be on the mechanized equipment.It is clear from the record that assignment of themachines in question to operating engineers wouldincrease costs without increase in efficiency. Thus,thefactorsofeconomy and efficiency favorassignment of the disputed work to electricians.ConclusionsBased upon the entire record, and after fullconsideration of all the relevant factors, we concludethat the employees represented by the IBEW areentitledtothework in dispute.Our presentdetermination is limited to the particular jobsitewhere this dispute arose.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, as amended, and upon the basis ofthe foregoing findings, and the entire record in thiscase, the National Labor Relations Board makes thefollowing determination of dispute:Employees employed byInman &Associates, Inc.as electricians and currently represented by LocalUnionNo. 317, InternationalBrotherhoodofElectricalWorkers,AFL-CIO, are entitled tooperate hydrolift cranes, cherry pickers, Pettibones,Austin - Westins, and hydrolifts in connection withtheinstallationofsteeltowers,"H" framestructuresand "T" frame dead end structuresbetween Big Sandy Unit No. 2 and the Bakersubstation at Louisa, Kentucky.'Other factors normally consideredas relevant,such as skills involvedand certifications,are of no aid in the resolutionof the instant dispute Sofar as appears,IBEWand Engineers members areequally skilled in theperformanceof the work,and neither union supports its claim inwhole orin part on anyBoard certification'International Unionof OperatingEngineers,LocalUnionNo 181 (EC Ernst, Inc ),174 NLRB No 45